DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali (USPUB 2005/0028325).

As to Claim 1, Carnevali discloses an apparatus, comprising: a body having a first side and a second side opposite the first side (Figure 2); two arm members extending laterally from the first side of the body (Element 32); one or more protection members extending laterally from the first side of the body opposite the two arm members (Element 22); and an opening formed between the two arm members and the one or more protection members (Figure 2). 
As to Claim 2, Carnevali discloses the apparatus of claim 1, further comprising: a recess formed in the second side of the body (Figure 9, element 58).

As to Claim 4, Carnevali discloses the apparatus of claim 2, wherein the one or more protection members include a first arcuate surface and each of the two arm members includes a second arcuate surface opposite the first arcuate surface (Figure 2 and 7). 
As to Claim 5, Carnevali discloses the apparatus of claim 4, wherein the opening is at least partially defined by the first arcuate surface and the second arcuate surface (Figure 2 and 7). 
As to Claim 6, Carnevali discloses the apparatus of claim 3, further comprising: a base plate extending laterally inward from each of the two arm members, each of the base plates extending laterally from and substantially normal to the body (Figure 2). 
As to Claim 7, Carnevali discloses the apparatus of claim 6, wherein each of the base plates includes a filleted edge facing the top plate and wherein the base plates form a support surface facing the top plate (Figure 2 and 7). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali in view of Warren (US 9,997,882).

As to Claim 8, Carnevali discloses an apparatus, comprising: a body having a first side and a second side opposite the first side; one or more protection members extending laterally from the first side of the body; a first arm member extending laterally from the first side of the body parallel to the one or more protection members; a second arm member extending laterally from the first side of the body opposite the first arm member; a first face plate extending from the first arm member toward the second arm member, the first face plate opposite and substantially parallel to the first side of the body; a second face plate extending from the second arm member toward the first face plate, the second face plate substantially parallel to the first face plate; and a first void defined at least partially by the first arm member, the second arm member, the first face plate, and the second face plate (Figure 2 and 7, Elements 32 and 22, plus unlabeled parts in these figures that correspond to the claim). Carnevali does not expressly disclose a recess formed in the second side of the body.  Warren discloses a recess formed in the second side of the body (Figure 1, Element 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Warren’s interchangeable 
As to Claim 9, Carnevali and Warren disclose the apparatus of claim 8, further comprising: a top plate extending laterally from the body; a first base plate extending laterally from the body adjacent to the first arm member and opposite the top plate; and a second base plate extending laterally from the body adjacent to the first arm member and opposite the top plate, each of the first base plate and the second base plate defining a support surface and substantially parallel to the top plate (Carnevali Figure 2 and 7 and Warren Figure 1). 
As to Claim 10, Carnevali and Warren disclose the apparatus of claim 9, wherein the first face plate includes a tapered portion opposite the first base plate and the second face plate includes a tapered portion opposite the second base plate (Carnevali Figure 2 and 7 and Warren Figure 1).  
As to Claim 11, Carnevali and Warren disclose the apparatus of claim 8, further comprising: a wireway formed in the second side of the body, the wireway in fluid communication with the first void (Carnevali Figure 2 and 7 and Warren Figure 1).  
As to Claim 12, Carnevali and Warren disclose the apparatus of claim 8, further comprising: a back plate having a third side and a fourth side opposite the third side (Carnevali Figure 2 and 7 and Warren Figure 1).
As to Claim 13, Carnevali and Warren disclose the apparatus of claim 12, further comprising: a first plurality of holes formed through the body; and a second plurality of holes formed through the back plate, the second plurality of holes substantially aligned with the first plurality of holes (Carnevali Figure 2 and 7 and Warren Figure 1).

As to Claim 15, Carnevali disclose the system for wirelessly charging a device, comprising: a device cradle having body with a first side and a second side opposite the first side, wherein the second side is substantially planar (Figure 2).  Carnevali does not expressly disclose a first recess formed in the second side of the device cradle; and a wireless charger disposed at least partially in the first recess.  Warren discloses a first recess formed in the second side of the device cradle; and a wireless charger disposed at least partially in the first recess (Figure 1, and Column 4, lines 11-28).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Warren’s interchangeable assembly, and add it to the device of Carnevali, in order to allow the attachment of different elements and features.
As to Claim 16, Carnevali and Warren disclose the system of claim 15, further comprising: a back plate having a third side and a fourth side opposite the third side; and a second recess formed third side of the back plate, the second recess substantially aligned with the first recess, and the wireless charger disposed at least partially in the second recess (Carnevali Figure 2 and 7 and Warren Figure 1).  
As to Claim 17, Carnevali and Warren disclose the system of claim 15, further comprising: a support surface extending laterally from the first side of the device cradle, the support surface configured to support a device to be charged by the wireless charger (Carnevali Figure 2 and 7 and Warren Figure 1).
As to Claim 18, Carnevali and Warren disclose the system of claim 17, wherein the device cradle comprises: a first arm member extending laterally from the first side of the body; a second arm member extending laterally from the first side of the body opposite the first arm member; a first base plate 
As to Claim 19, Carnevali and Warren disclose the system of claim 18, wherein the support surface is disposed between the first arm member and the second arm member, and wherein the support surface is defined at least by the first base plate and the second base plate (Carnevali Figure 2 and 7 and Warren Figure 1).  
As to Claim 20, Carnevali and Warren disclose the system of claim 18, wherein a void is defined at least by the first arm member, the second arm member, and the support surface (Carnevali Figure 2 and 7 and Warren Figure 1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859